FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                               November 02, 2016

  Sharen Wilson                                             Lisa McMinn
  District Attorney Tarrant County                          State Prosecuting Attorney
  401 West Belknap                                          P.O. Box 13046
  Fort Worth, TX 76196                                      Austin, TX 78711
  * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

  Presiding Judge Criminal District Court No. 4 Thomas Wilder
  Tarrant County                                District Clerk Tarrant County
  401 W. Belknap                                401 W. Belknap
  Fort Worth, TX 76196-0216                     Fort Worth, TX 76196
                                                * DELIVERED VIA E-MAIL *
  Barry G. Johnson
  2821 E. Lancaster                             Debra Spisak
  Ft Worth, TX 76103                            2nd Court Of Appeals Clerk
  * DELIVERED VIA E-MAIL *                      401 W. Belknap, Ste 9000
                                                Fort Worth, TX 76196
  C. James Gibson                               * DELIVERED VIA E-MAIL *
  Assistant District Attorney
  401 W. Belknap
  Fort Worth, TX 76196
  * DELIVERED VIA E-MAIL *

  Re: ISBELL, JOHN B.
  CCA No. PD-0469-15                                                                  COA No. 02-14-00124-CR
  Trial Court Case No. 1290119D

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk
                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX